      Case 6:12-cr-00018-JRH Document 1416 Filed 08/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COXJRT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION



UNITED STATES OF AMERICA,

      Plaintiff-Appellee,
                                        Case No.: CR 612-018-015
vs.

                                        Appeal No.: 20-10912-H
ERVIN WALKER, JR.,

      Defendant-Appellant.




                                ORDER




      The appeal in the above-styled action having been dismissed as

frivolous in the United States Court of Appeals for the Eleventh

Circuit,

      IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this                day of August 2020.




                                  HONORftS^iE J. RANbAL HALL, CHIEF JUDGE
                                  UNITED/STATES DISTRICT COURT
                                       SERN DISTRICT OF GEORGIA
